PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the May 29, 2012, judgment and sentence, in Escambia County Circuit Court case numbers 2010-5457 CFA and 2011-3493 CFA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(6)(D). Upon receipt of the notice of appeal, the clerk of this court is directed to transfer the record *1173on appeal from case number 1D12-3278 into the new appeal.
ROBERTS, WETHERELL, and OSTERHAUS, JJ., concur.